Citation Nr: 9911959	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left shoulder 
disability.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims for service connection 
for hearing loss and left shoulder arthritis and an increased 
rating for residuals of an amputated left ring finger.  No 
timely notice of disagreement was filed with regard to the 
increased rating issue.


FINDINGS OF FACT

1. The claim for service connection for left shoulder 
disability is not plausible.

2. The claim for service connection for hearing loss is not 
plausible.


CONCLUSIONS OF LAW

1. The veteran's claim for entitlement to service connection 
for left shoulder disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2. The veteran's claim for entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran's hearing 
acuity at the time of his enlistment examination was 15/15 
bilaterally as measured by whispered and spoken voice 
testing.  Clinical records dated in July 1954 indicate that 
the veteran was injured when a ring he was wearing got caught 
as he jumped from a cat walk.  The incident caused avulsion 
of the skin at the first and second phalanxes of the ring 
finger of the left hand and simple comminuted fracture of the 
second phalanx of the ring finger of the left hand.  The 
injury required amputation of the finger at the metacarpal-
phalangeal joint and eventual neurectomy.  Treatment records 
are negative for a related shoulder injury.  The veteran was 
discharged to duty after each surgery with an unchanged 
physical profile.

The service discharge examination record is negative for left 
shoulder disability and hearing acuity was indicated as 15/15 
bilaterally as measured by whispered and spoken voice 
testing.

A March 1997 VA Medical Center (MC) radiology examination 
shows degeneration of the left acromioclavicular joint.

A July 1997 statement from the veteran's private physician, 
Dr. B. W. indicates that the veteran suffered from 
generalized osteoarthritis and experienced mild to moderate 
hearing loss.

In his VA Form 9, substantive appeal, the veteran alleges 
that he injured his shoulder at the same time that he injured 
his finger.


Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The claim does not need to be 
conclusive, but only possible in order to be well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
appellant has the burden of submitting evidence to show that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for there to be a well grounded 
claim for service connection, there must be evidence of 
incurrence or aggravation of a disease or injury during 
service, competent evidence that the veteran currently has 
the claimed disability, and evidence of a nexus between the 
inservice disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Left Shoulder Disability

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The service medical records show that the veteran was never 
treated for any complaints, injuries or disorders related to 
his left shoulder during active duty.  The claim that the 
shoulder was injured at the same time that the veteran 
injured his finger is not supported by treatment records 
which document no complaints or diagnoses of shoulder injury.  
The May 1955 discharge examination contained no indication of 
residuals of a shoulder injury and a history of shoulder 
injury was not noted.  

The post service medical records are negative for evidence of 
arthritis of the shoulder until many years after discharge 
from service.  The earliest indication of arthritis is the VA 
radiology report from March 1997, nearly 42 years after 
service.  The June 1997 statement of Dr. B.W. stated that the 
veteran suffers from generalized osteoarthritis, however the 
doctor did not express an opinion as to the etiology, or date 
of onset of the veteran's arthritis.

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a left shoulder disability.  The service 
medical records are completely negative for evidence of 
arthritis, and there is no evidence of treatment for 
arthritis for many years following discharge from service.  
The first evidence of left shoulder arthritis is almost 42 
years after the veteran's discharge from service.  The 
veteran's belief that his left shoulder arthritis is related 
to active service has been noted, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as there is no 
evidence of left shoulder injury or arthritis in service or 
competent evidence of a nexus between the current left 
shoulder arthritis and service, the veteran's claim is not 
well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Hearing Loss

If an organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of sensorineural 
hearing loss during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides that service connection for impaired 
hearing shall not be established when hearing status meets 
pure tone and speech recognition criteria.  Hearing status 
will be considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The service medical records show that the veteran was never 
treated for any complaints or disorders related to his ears 
or hearing.  The veteran's hearing was reported to be 15/15 
bilaterally for whispered voice on the May 1955 discharge 
examination.  A history or complaint of hearing loss was not 
noted.  

The post service medical records are also negative for 
evidence of hearing loss until many years after discharge 
from service.  The earliest indication of hearing loss is the 
June 1997 statement of Dr. B.W. who stated that the veteran 
experiences mild to moderate hearing loss.  No audiometric 
data was provided and the doctor did not express an opinion 
as to the etiology of the veteran's hearing loss 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for hearing loss.  The service medical records are 
completely negative for evidence of hearing loss, and there 
is no medical evidence of treatment for hearing loss for many 
years following discharge from service.  The Board notes the 
veteran's claim on a June 1997 VA Form 21-4142, that he was 
treated for hearing loss in 1984 or 1985, at least 29 years 
after discharge from service.  The first medical evidence of 
hearing loss is the July 1997 statement of Dr. B.W. provided 
almost 42 years after the veteran's discharge from service.  
It is unsupported by audiometric data which would demonstrate 
the extent of the veteran's hearing loss and its status with 
regard to the criteria of 38 C.F.R. § 3.385, and it does not 
contain a medical opinion relating the current hearing loss 
to any events in service.

The veteran's belief that his hearing loss is related to 
active service has been noted, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as there is no 
evidence of hearing loss in service or competent evidence of 
a nexus between the current hearing loss and service, the 
veteran's claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995).


ORDER

The claim for service connection for left shoulder disability 
is denied.

The claim for service connection for hearing loss is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

